Citation Nr: 1703727	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right ankle disability. 



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves from December 1971 to January 2000, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  These matters are before the Board of Veterans'Appeals (Board) on appeal from a March 2009 decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in August 2012, and December 2013, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant alleges that he sustained an injury to his right ankle and to both knees on ACDUTRA in July 1980, was treated while on Stewart Army Sub Post at the 815th Station Hospital in Newburgh, NY for the injury, and that his present knee and ankle disabilities resulted from that injury. 

On review of the record, the Board has found the case remains inadequately developed for proper adjudication of the matters at hand.  Inconsistencies in the record have not been resolved by development to date.  The previous Board remands requested verification of the appellant's duty status.  The appellant's ACDUTRA service dates have not yet been verified.  Such information is critical, as establishing service connection for residuals of an injury requires establishing that the injury was incurred in line of duty on active duty (to include periods of ACDUTRA and INACDUTRA).  The record includes a "Chronological Statement of Retirement Points" from the U.S. Army Reserve Personnel Command, which shows that the appellant accumulated 550 active duty points, 19 of which were earned between December 1979 and December 1980.  Nothing in the record indicates whether or not he was on ACDUTRA or INACDUTRA in July 1980, when it is alleged his knee/ankle injury occurred (except for a Service School Academic Evaluation Report for the U.S. Army Chaplain Center and School at Ft. Monmouth, New Jersey from July 21, 1980, to July 25, 1980.  There is no indication in the record that the AOJ attempted to verify the appellant's active duty status subsequent to the August 2012 remand. 

Furthermore, the appellant asserts that in July 1980 he received treatment for bilateral knee and right ankle injuries at the 815th Station Hospital at the Stewart Army Subpost in Newburgh, New York.  Service treatment records (STRs) beginning in August 1980 have been received; there is no mention of earlier (July 1980) records/or certification that such records do not exist 

The appellant's allegations of July 1980 as when he received treatment at an Army facility do not correspond to the dates when the record the record suggests he was attending a military school (in August 1980), and the dates should be reconciled.

The record does show that the appellant sustained (an apparently severe) right knee injury in 1996, and the Board's prior remand in part sought complete records pertaining to that injury.  In response the appellant submitted partial records, that do not include his initial evaluation/treatment following the injury.  [They include copies of letters from Dr. D'Angelo indicating the appellant was about to undergo right knee surgery and requesting that he be exempted from the Army Physical Fitness Test (APFT), and copies of letters from Dr. Hershman stating that the appellant had synovitis and requesting that he be exempted from the APFT) and citing a December 1996 right knee injury.]  Proper development of the claims at that point should have been notice to the appellant that his response was incomplete, and affording him opportunity to submit the authorizations for VA to obtain complete pertinent records (with processing under 38 C.F.R. § 3.158(a), if there was a failure to respond).  Instead, the AOJ proceeded on an incomplete record (suggesting to the appellant, perhaps, that his response was satisfactory). 

The appellant is advised that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).
Accordingly, the case is REMANDED for the following:

1.  The appellant should be asked to identify with greater specificity (because such is needed for any line of duty determination required) the date when his alleged injury during Reserve service in July 1980 occurred.  He should be asked to submit for the record any copy of an incident/accident report in his possession relating to such injury.  He should also be asked to provide identifying information regarding all private evaluations and treatment he received for his knees and right ankle, and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified. 

2.  Thereafter, the AOJ should:

(a) Arrange for exhaustive development to conclusively verify whether or not the appellant was in line of duty (on ACDUTRA or INACDUTRA) on the date he alleges the injury was incurred.  Any inconsistencies between the appellant's allegations and official certifications must be reconciled.  

(b) Arrange for an exhaustive search (to include contacting the appellant's unit and all records storage facilities for retired members of the Army Reserves) for any additional STRs and Service Personnel Records pertaining to the appellant.   The search should specifically include for records of alleged treatment for knee and ankle injuries sustained in a fall at the 815th Station Hospital at the Stewart Army Subpost in July 1980 (to include contacting that facility and any storage facility where records from that facility may have been retired).  If the records cannot be located, the appellant should be so notified, and the scope of the search should be noted in the record.

3.  Secure for the record complete clinical records of all private evaluations and treatment the appellant received for his knees and right ankle (identified/authorized in response to #1, above).  If any provider does not respond to an AOJ request for records the appellant should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  If he fails to fully comply with the requests for identifying information and authorizations within the year provided, the case should be further processed under 38 C.F.R. § 3.158(a).

(4)  If, and only if, an injury/injuries to a knee or the right ankle in the line of duty is/are shown, the AOJ should arrange for an orthopedic examination of the appellant to ascertain whether or not his current knee/right ankle disabilities are related to such injuries.  The appellant's claims file must be reviewed by the examiner in conjunction with any such examination.  Based on review of the record and examination of the appellant, the examiner should:

(a) Identify (by diagnosis) each knee and/or right ankle disability found/shown by the record.

(b) Regarding each knee and right ankle disability entity diagnosed, opine whether it is at least as likely as not (a 50% or better probability) that such is related to the documented injury sustained in line of duty (i.e. on ACDUTRA or INACDUTRA). 

5.  The AOJ should then review the record; ensure all development sought has been completed, as instructed; and readjudicate the claims.  If either remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental state of the case, afford the appellant and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

